DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
No claims have been amended or newly added. Claims 64-65 have been newly canceled. 

Claims 31-44, 54, 56-58, 60-63 and 66 are currently pending.

Claims 33-34, and 57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2020.

Claims 31, 32, 35-44, 54, 56, 58, 60-63 and 66 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31, 32, 35-44, 54, 56, 58, 60-63 and 66 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature judicial exception without significantly more.
In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), which can be found at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility), the following analysis of the claims is made:
The claims have been analyzed for eligibility in accordance with their broadest reasonable interpretation.
Regarding claim 31: The claim is directed to a cultured human functional corneal endothelial cell capable of eliciting a human corneal endothelial functional 
Dependent claims 32, 35-44, 54, 56, 58, 60-63 and 66 are drawn to limitations of intended use, markers and functional properties that are inherent to the cells.

The claim is directed to a composition, which is a statutory category of invention (Step 1: YES).
The claimed cells are considered a nature-based product as human functional corneal endothelial cells are naturally occurring cell types.
A change in phenotype of cells which arises from conventional isolation and culture techniques does not necessarily result in markedly different characteristics from cells occurring in nature. Isolation and culture necessarily alter the cells to some degree; after all, the cells are removed from their natural environment. This alteration of the cells frequently results in phenotypic changes of the cells (See for example Chapters 2 and 16 of Freshney, R. Ian, Culture of Animal Cells: A Manual of Basic Technique and Specialized Applications, 6th ed. Hoboken, NJ, John Wiley & Sons, Inc., 2011. Chp 2 & 16, pp. 11 -23, 269-278. QH585.2.F74 2010. “The phenotype of cells cultured and propagated as a cell line is often different from that of the predominating cell type in the originating tissue. This is due to several factors that regulate the geometry, growth, and function in vivo, but that are absent from the in vitro microenvironment.”). This process of isolation and culture to establish in vitro cell lines is routine in the art and the results thereof are well-understood.

In the present case, the claims do not appear to recite features not found in nature. Evidence of this is found in Ueno et al (American Journal of Ophthalmology, 2022) which recites that the cell surface markers of in vivo healthy tissue hCECs, that is CD44-, CD133- and CD166+, are uniformly expressed, thus suggesting that these are mature-differentiated (mature) cells and not immature stem cells or precursor cells. These cells closely mimic in vivo healthy CECs (page 268, column 1).
Also, Zhu et al (British Journal of Ophthalmology, 1007) teach that CD44 is not expressed on corneal endothelial cells (CD44-) (page 81-82, Fig. 1G).
Also, Koizumi (WO 2015/016371-using US 2016/0266114 as a translation) teach that normal functional corneal endothelial cells are positive for CD166 and in contrast to transformed corneal endothelial cells which express CD133 and CD44 (page 6 para 114, page 20, para 243-244), thus deemed negative for CD133 and CD44.

The claims do not integrate the product into a practical application because the claim is to the product human functional corneal endothelial cells, per se, not a method of use. (Step 2A, Prong 2: NO).
The claims do not recite any elements in addition to judicial exception, so there are no additional elements that add significantly more to the judicial exception (Step 2B: NO).
The claim is patent ineligible.
Regarding claims 32, 35-44, 54, 56, 58, 60-63 and 66: None of the features/limitations of claims 32, 35-44, 54, 56, 58, 60-63 and 66 represent significant structural or physical differences between the claimed product and natural human functional corneal endothelial cells. None of claims 32, 35-44, 54, 56, 58, 60-63 and 66 are patent eligible.
On balance the relevant factors weigh against eligibility and claims do not qualify as eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 31, 32, 35-44, 54, 56, 58, 60-61 and 66 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Koizumi (WO 2015/016371 published 2/5/2015-from IDS filed 11/26/2018-using US 2016/0266114 as translation-also from IDS filed 11/26/2018).
Regarding claims 31-32, Koizumi teach a cell population of normal human functional corneal endothelial cell that is positive for CD 166 and is in contrast to transformed corneal endothelial cells which express CD133 and CD44 (page 6 para 114, page 20, para 243-244), thus deemed to be negative for CD133 and CD44. This cell population is deemed a normal corneal endothelial cell population and is thus deemed capable of eliciting a human corneal functional property when infused into an anterior chamber of the human eye baring evidence to the contrary.
Regarding claims 35-36, Koizumi teach wherein barrier function ZO-1 positive and pumping function Na+/K+ ATPase indicate normal function of the corneal endothelial cells (Page 28, para 336-337).
Regarding claim 38, Koizumi teach wherein transformed human corneal cells express CD90 in contrast to normal human corneal endothelial cells and therefore the normal cells are deemed to be negative for CD90 (page 26, Example 1, Table 1-2, para 314-315).
Regarding claim 44, Koizumi teach wherein their normal human corneal endothelial cells are suitable for use as pharmaceuticals (page 29, para 341).
Regarding claims 37, 39-43, 54, 56, 58, 60, 61 and 66, Koizumi is silent with regard to these limitations or only teaches some of them CD166 positive expression and CD26, CD44, CD90, CD105, CD133 negative expression (page 6 para 114, page 9 para 134).
To invalidate a patent by anticipation, a prior art reference normally needs to disclose each and every limitation of the claim.  However, a prior art reference may anticipate when the claim limitation or limitations not expressly found in that reference are nonetheless inherent in it. Under the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claimed limitations, it anticipates Inherency is not necessarily coterminous with the knowledge of those of ordinary skill in the art.  Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art.  However, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the 
	The public remains free to make, use, or sell prior art compositions or processes, regardless of whether or not they understand their complete makeup or the underlying scientific principles which allow them to operate. The doctrine of anticipation by inherency, among other doctrines, enforces that basic principle."  
	Thus, a reference may be anticipatory if it discloses every limitation of the claimed invention either explicitly or inherently.  A reference includes an inherent characteristic if that characteristic is the natural result flowing from the reference's explicitly explicated limitations.  
In the instant case, the reference cells are taught to be normal human endothelial cells in contrast to corneal fibroblasts and transformed cells and share the markers expression of CD166+ and CD44-, CD90-, CD133- as required by Applicant’s claims and thus demonstrates a reasonable probability that they are the same cell as claimed by Applicant baring evidence to the contrary.
Therefore the teaching of Koizumi et al anticipates Applicant’s invention as claimed.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi (WO 2015/016371 published 2/5/2015-from IDS filed 11/26/2018-using US 2016/0266114 as translation-also from IDS filed 11/26/2018) as applied to claims 31, 32, 35-44, 54, 56, 58, 60-61 and 66 above, and further in view of Laughlin et al (US 2004/0258670-previously cited).
Regarding claims 62-63, Koizumi include albumin (BSA) and ascorbic acid combined with their endothelial cells (page 24, para 295, page 25, para 300, para 306), but do not specify that they are excipients. Koizumi do indicate that their endothelial cells can be used with a carrier and can be administered as an infusion or injection into the eye as a cell suspension (page 28 para 339).
Laughlin teach methods of cell-based therapies of treating damaged tissue by the administration of cell-based formulations (abstract). A therapeutically effective amount of cells (endothelial cells or mesenchymal stem cells) can be suspended in a pharmaceutically acceptable carrier or excipient such as one including serum albumin (page 8 para 82). Ascorbic acid is also indicated as a beneficial additive to a cell suspension carrier for preservation against contamination (page 8 para 84).
One of ordinary skill in the art would have been motivated to include albumin and ascorbic acid as carriers/excipients for the endothelial cell suspension of Koizumi because Laughlin suggests that these are both beneficial and desirable for the suspension of cells, particularly endothelial cells for administration as a pharmaceutical and Koizumi is using their endothelial cells as a pharmaceutical suspension as well. One of ordinary skill in the art would have had a reasonable expectation of success 
Therefore the combined teachings of Koizumi et al and Laughlin et al render obvious Applicant’s invention as claimed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31, 32, 35-44, 54, 56, 58, 60-63 and 66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-41 of copending Application No. 17/074,912 in view of Koizumi (WO 2015/016371 published 2/5/2015-from IDS filed 11/26/2018-using US 2016/0266114 as translation-also from IDS filed 11/26/2018).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application are drawn to a method for treating corneal endothelial dysfunction or disease by administering human functional corneal endothelial cells capable of eliciting a human corneal functional property when infused into an anterior chamber of a human eye. 

Koizumi teach a cell population of normal human functional corneal endothelial cell that is positive for CD 166 and is in contrast to transformed corneal endothelial cells which express CD133 and CD44 (page 6 para 114, page 20, para 243-244), thus deemed to be negative for CD133 and CD44. This cell population is deemed a normal corneal endothelial cell population and is thus deemed capable of eliciting a human corneal functional property when infused into an anterior chamber of the human eye baring evidence to the contrary.
Therefore the combined teachings of the copending claims and Koizumi render obvious Applicant’s invention as claimed.

This is a provisional nonstatutory double patenting rejection.



Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the rejections above.
IV. Rejections Under 35 U.S.C. 101
Applicant argues that naturally-occurring human corneal endothelial cells (HCECS) do not exist. Applicant asserts that the phrase “corneal endothelial cells” is used in the art to refer generally to any cells which originated from human corneal tissue. Applicant asserts that because human corneal tissue is composed of a tightly connected cellular monolayer from which individual cells are impossible to isolate without forcing artificial structural changes on the cells that there is no naturally occurring product to which the recited HCECS could correspond and thus the 101 rejection is traversed.
This is not found persuasive. A change in phenotype of cells which arises from conventional isolation and culture techniques does not necessarily result in markedly 
Applicant argues that Sie et al (exhibit A) provides evidence that the structural proteins of corneal endothelium tissue tight junctions found in nature are not found in cells derived from naturally occurring corneal endothelial tissue due to the use of enzymatic digestion or other chemical and/or physical treatment. Applicant asserts that the claimed cultured cells can reconstitute tight junctions when transferred into the human body unlike cells isolated from nature.
This is not found persuasive. First, the Sie reference has not yet been submitted for consideration and is not found on previously filed IDS papers. Second, the current claims recite only the features of corneal endothelial cells with regard to expression of specific markers. There are no product by process limitations nor non-natural features recited in the claims to distinguish the claimed cells from those found in nature and thus Applicant’s evidence does not appear to be commensurate in scope with the claims.

This is not found persuasive. The Myai reference does not provide evidence that Applicant’s claimed cell composition is structurally or functionally different from the cells found in vivo. The claims do not recite product by process limitations or structural features that would distinguish them from cells found in nature. A change in phenotype of cells which arises from conventional isolation and culture techniques does not necessarily result in markedly different characteristics from cells occurring in nature. The fact that the cells claimed by Applicant can be reintroduced into their natural environment and function as cells found in nature suggests that they are not markedly different from those cells found in nature.
Applicant argues that further evidence with regard to the distinction of the claimed cells as compared to natural cells is provided by exhibits B-G. 
These exhibits are not found persuasive. First, only exhibits B, C, E-G have been submitted on IDS papers filed 11/26/2018. Exhibit D has not been submitted and thus not considered. Second, none of these references is commensurate in scope with the current claims. The claims do not recite product by process limitations or structural features that would distinguish them from cells found in nature. A change in phenotype of cells which arises from conventional isolation and culture techniques does not necessarily result in markedly different characteristics from cells occurring in nature. 
In the present case, applicant has not presented any evidence that the claimed features confer characteristics significantly different than the naturally occurring cells isolated cells from the same tissue. The introduction of product by process limitations into the claims might be remedial if there is clear evidence that the claimed product by process limitations produce a population of isolated cells different from cells isolated utilizing a different methodology provided they are sufficient to show a marked difference.
Applicant argues that they are the only ones to obtain and identify HCEC subpopulations that are useful clinically, such as for reconstitution of impaired corneal endothelium. Applicant asserts that the presently claimed products comprising functional cultured HCECs capable of eliciting a human corneal endothelial functional property via the recited cell surface antigen profile and are markedly different from cells found in the human corneal tissue, both in structure and function.
This is not found persuasive. It appears from the limitations recited in the claims that the claimed cell cultures replicate the cells found in nature such that they elicit functional properties when administered to human eyes. Applicant has not presented any evidence that the claimed cell product confers characteristics significantly different than the naturally occurring cells isolated from the same tissue. Clear evidence that the claimed product is drawn to a population of isolated cells different from cells isolated utilizing a different methodology may be sufficient to show a marked difference. 

V. Rejections Under 35 U.S.C. 102
Applicant argues that the cultured HCECs obtained by Koizumi would not be expected to be the same, or express the same CD antigens, because it was known in the art that cultured HCECs are heterogeneous from culture to culture in their morphology and in their surface markers. Applicant asserts that the morphological features of corneal endothelial cells greatly differ among cultures even when the same culture protocol is used and point to paragraph 129 of the present specification at page 97 of the PCT publication as evidence. Applicant asserts that this is also supported by the Miyai reference. Applicant asserts that those skilled in the art would not expect the HCECs of Koizumi to inherently have each of the features recited in the claims.
This is not found persuasive. Applicant has not provided evidence demonstrating that the endothelial cells of Koizumi which are isolated from the same type of tissue and share many of the same cell markers and characteristics as Applicant’s claimed cells necessarily include a structure or property that differentiates them from the claimed cell composition. Applicant’s arguments appear to suggest that if the same culture protocol produces different cell populations that there would be problems with enablement and possession of the claimed cell culture as one of ordinary skill in the art would require undue experimentation to isolate and obtain Applicant’s cell culture as claimed.

This is not found persuasive. Koizumi specifically identifies the normal functional endothelial cells in contrast to the transformed cells by the cell markers they are positive for. There is nothing in Koizumi to suggest that the normal endothelial cells are positive for any of the cell markers identified as positive for the transformed cells.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., those features recited in exhibits B-G) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

V. Rejections Under 35 U.S.C. 103
Applicant argues that Laughlin and Okumura do not disclose the claimed cells.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The claims remain rejected as recited above.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632